Dear Dr. Alost:
You requested clarification of Opinion Number 93-555, specifically that portion which suggested that certain language be added to the proposed agreement between the Board of Trustees for State Colleges and Universities (the "Board of Trustees"), Northwestern State University ("NSU") and Century Development ("Century") for the construction, maintenance and operation of a private student housing facility on the campus of NSU.  Opinion Number 93-555 suggested that language be added to the lease to the effect that the Board or NSU has the right to expand the Student Housing System Facilities (the "System"), if it appears that the expansion is necessary.
Your question is whether or not NSU can contractually agree not to request an expenditure or appropriation of funds for the purpose of constructing, owning, operating and/or acquiring any additional student housing units which would constitute a part of the Student Housing System?
It is the opinion of this office that NSU may legally enter into a contract by which it agrees not to pursue the acquisition of additional housing units which would become part of the System, if it is determined that such a provision is in the best interest of the University.  The undersigned is unaware of any legal prohibition for such a clause.  Whether NSU should agree not to pursue additional dormitory space while the System Revenue Bonds are outstanding, which the undersigned understands will be for ten years, is a business decision, not a legal decision which should be made by the appropriate persons at NSU and/or the Board. I hope the foregoing adequately responds to your request.  If I can furnish you with any additional information, please advise.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: MARTHA S. HESS Assistant Attorney General
RPI/MSH/jav